


Exhibit 10.83


RADIAN VOLUNTARY DEFERRED
COMPENSATION PLAN FOR OFFICERS
Amended and Restated Effective as of November 13, 2013
Adopted by the Board of Directors on November 13, 2013


Radian Group Inc. (“Company”) currently maintains the Radian Voluntary Deferred
Compensation Plan for Officers (“Plan”). The Plan was originally established by
the Company’s Board of Directors effective October 19, 1999. The Plan was
amended and restated effective December 12, 2005 to incorporate the requirements
of section 409A of the Code. The Plan was again amended and restated as of
January 1, 2008 to comply with section 409A of the Code, to provide for
transition elections under section 409A of the Code, and to make other
appropriate changes. The Plan is now amended and restated as of November 13,
2013 (“Effective Date”) to allow the deferral of restricted stock units and to
make other appropriate changes.


Amounts that were earned and vested as of December 31, 2004 were intended to be
“grandfathered” for purposes of section 409A of the Code (“Grandfathered
Deferrals”). Provisions in the Plan related to Grandfathered Deferrals were
removed because they have all been paid out in accordance with their terms.
Article I.
Definitions
Section 1.01    “Account” shall mean a bookkeeping record of the accumulated
deferrals determined for each Participant, including any earnings credited to or
debited from such deferrals and any Dividend Equivalents credited to such
deferrals, if applicable. Except as provided in Article VII or Article VIII, a
Participant’s Account shall be fully vested and nonforfeitable at all times. A
Participant’s Account shall be divided into the following subaccounts and such
other subaccounts as the Committee deems appropriate:
(a)
“Deferred Compensation Account” means a bookkeeping account representing the
Participant’s Deferred Compensation, including any adjustments for earnings or
losses; and

(b)
“RSU Account” means a bookkeeping account representing the Participant’s
Deferred RSUs, including any adjustments for earnings, losses, or Dividend
Equivalents.

Section 1.02    “Benefit Commencement Date” means the date irrevocably elected
by the Participant pursuant to Section 3.07 with respect to Compensation or
Section 7.05 with respect to RSUs. As part of Participant’s initial deferral
election made with respect to Compensation earned in a given Plan Year or RSUs
granted in a given Plan Year, the Participant may elect a specific distribution
date or may elect to commence distribution of his or her benefits under the Plan
upon his or her termination of employment.
Section 1.03    “Board” means the Board of Directors of Radian Group Inc.
Section 1.04    “Code” means the Internal Revenue Code of 1986, as amended.
Section 1.05    “Company” means Radian Group Inc., a Delaware corporation, and
its corporate successors and assigns, and any Subsidiary which is authorized by
the Board to adopt this Plan by action of its board of directors or other
governing body.
Section 1.06    “Committee” means the Compensation and Human Resources Committee
of the Board.
Section 1.07    “Compensation” means (i) any bonus amounts payable to
Participants under the Radian Group Inc. STI/MTI Incentive Plan for Executive
Employees, and (ii) any short-term incentive bonus amounts payable to
Participants under a short term incentive program established by the Company.
Section 1.08    “Deferred Compensation” means the amount of Compensation that a
Participant has irrevocably elected to defer under the terms of this Plan.
Section 1.09    “Deferred RSUs” means the RSUs that a Participant has
irrevocably elected to defer under the terms of this Plan.
Section 1.10    “Disability” means a physical or mental condition of a
Participant resulting from bodily injury, disease, or mental disorder which
renders the Participant incapable of continuing any gainful occupation and which
condition constitutes total disability under the federal Social Security Act
then in effect. A determination of Disability shall be made in accordance with
the requirements of section 409A of the Code.




--------------------------------------------------------------------------------




Section 1.11    “Dividend Equivalent” has the meaning set forth in Section 7.03.
Section 1.12    “Effective Date” of this amendment and restatement of the Plan
has the meaning set forth in the introductory paragraph.
Section 1.13    “Eligible Executive” means an executive of the Company or of a
Subsidiary who has the rank of Senior Vice President or higher and such other
officers of the Company as the Committee may designate.
Section 1.14    “Equity Compensation Plan” means the Radian Group Inc. 2014
Equity Compensation Plan, as amended, or any subsequently adopted Equity
Compensation Plan, as applicable.
Section 1.15    “Grandfathered Deferrals” has the meaning set forth in the
introductory paragraphs.
Section 1.16    “Participant” means an Eligible Executive who elects to
participate in the Plan, and further differentiated as follows:
(a)
“Active Participant” means a Participant who is an employee of the Company at
the time in question; and

(b)    “Inactive Participant” means a Participant who is not an employee of the
Company at the time in question (including as a result of the Participant’s
death or Disability).
Section 1.17    “Plan” means this Voluntary Deferred Compensation Plan for
Officers, as it may be amended from time to time.
Section 1.18    “Plan Year” means the calendar year during which a Participant’s
Compensation is earned or a Participant’s RSU is granted, as applicable.
Section 1.19    “Retirement” means a Participant’s termination of employment
with the Company and its Subsidiaries after:
(a)    with respect to Compensation earned for services performed prior to
January 1, 2014, attaining eligibility for retirement under Radian’s Pension
Plan as in effect on the date the Participant’s deferral election becomes
effective; and
(b)    with respect to Compensation earned and RSUs granted for services
performed on or after January 1, 2014, the earlier of (i) attainment of age 65
and completion of five years of service with the Company or a Subsidiary, or
(ii) attainment of age 55 and completion of ten years of service with the
Company or a Subsidiary.
Section 1.20    “RSU” means a Restricted Stock Unit granted under the Equity
Compensation Plan.
Section 1.21    “Subsidiary” means a company of which the Company owns, directly
or indirectly, at least a majority of the shares having voting power in the
election of directors or other governing body.
Article II.
Eligibility
Section 2.01    Eligibility. Each employee who is an Eligible Executive and who
completes such forms and provides such data as are reasonably required by the
Committee is eligible to participate in the Plan.
Section 2.02    Participant Consent. By making an election to defer Compensation
or RSUs, the Participant shall for all purposes be deemed conclusively to have
consented to the provisions of the Plan and to all subsequent amendments
thereto.
Article III.
Deferred Compensation Election
Section 3.01    Deferred Compensation Election. Each Participant must fully
complete the deferral election form provided by the Company irrevocably electing
to reduce his or her Compensation by an amount equal to between 10% and 100% in
increments of 5% only.
Section 3.02    Timing of Deferral Election. Elections to defer Compensation
must be filed prior to January 1 of the Plan Year for which the election is to
be effective, or at such earlier time as may be set by the Committee in its sole
discretion. If the election applies to a multi-year performance period, such
election shall be filed prior to January 1 of the first Plan Year of the
performance period.




--------------------------------------------------------------------------------




Section 3.03    New Eligible Executives. Notwithstanding the foregoing Section
3.02, if an employee first becomes an Eligible Executive in the middle of a Plan
Year, the Eligible Executive may elect to defer a percentage of his or her
Compensation for such Plan Year so long as the Eligible Executive files the
deferral election form provided by the Company, irrevocably electing to reduce
his or her Compensation by an amount equal to between 10% and 100% in increments
of 5% only, on or before the date that is 30 days after the date on which the
employee first becomes an Eligible Executive. The deferral election shall apply
only to Compensation earned with respect to services performed after the date on
which the Eligible Employee files his or her deferral election form.
Section 3.04    Plan Year Elections. A separate election to defer Compensation
must be filed for each Plan Year.
Section 3.05    Multi-Year Performance Periods. With respect to a multi-year
performance period, the election to defer Compensation will apply to the entire
performance period. For each multi-year performance period beginning on or after
January 1, 2010, a Participant may make a separate deferral election with
respect to the STI Bonus, if any, and the MTI Bonus, if any, payable to the
Participant under the Radian Group Inc. STI/MTI Incentive Plan for Executive
Employees; provided, however, that for purposes of clarity, an election with
respect to the MTI Bonus (if based on a multi-year performance period) must be
filed in accordance with Section 3.02 prior to January 1 of the first Plan Year
of the performance period, or in accordance with Section 3.03, if applicable.
Section 3.06    Form of Payment. The form in which the Participant elects to
receive payment of his or her Deferred Compensation Account balance shall be
irrevocably elected on the Participant’s deferral election form as described in
this Article III, as set forth below.
(a)    With respect to Compensation earned for services performed on or after
January 1, 2014, a Participant may elect to receive his or her Deferred
Compensation Account balance in a single sum payment or annual installment
payments over a term of up to five years.
(b)    With respect to Compensation earned for services performed prior to
January 1, 2014, a Participant was permitted to elect to receive his or her
Deferred Compensation Account balance in a single sum payment or annual
installment payments over a term of ten years.
Section 3.07    Timing of Payment of Deferred Compensation Account.
(a)    On the Plan deferral election form described in this Article III, a
Participant may elect to receive or commence payment of his or her Deferred
Compensation Account balance, in the form elected in Section 3.06, either (i) in
January of any year which is at least two years following the Plan Year (or the
end of the performance period, if applicable) for which such election is made,
or (ii) in January of the year immediately following his or her termination of
employment.
(b)    The date on which the Participant irrevocably elects to receive, or
commence receiving, payment of his or her Deferred Compensation Account balance
shall be elected on the Participant’s deferral election form as the Benefit
Commencement Date. However, if the Participant designates a specified date as
the Benefit Commencement Date and the Participant’s employment with the Company
and its Subsidiaries terminates before that specified date as a result of the
Participant’s death, Disability or Retirement, the Benefit Commencement Date
shall be the first to occur of (i) the specified date, (ii) in the event of the
Participant’s death, the date described in Section 5.01, or (iii) in the event
of the Participant’s Retirement or Disability, the date described in Section
6.03.
Section 3.08    Transitional Election. To the extent permitted under section
409A of the Code and the regulations issued thereunder, Participants were
permitted to make new payment elections on or before December 31, 2008 with
respect to the time and form of payment of amounts other than Grandfathered
Deferrals, provided that the Participant was not permitted in calendar year 2008
(i) to change payment elections with respect to amounts that the Participant
would otherwise receive in 2008 or (ii) to cause payments to be accelerated into
2008. The Committee determined the available payment forms, times, and other
terms relating to new payments elections made under the Code section 409A
transition rules.
Article IV.
Earnings and Investments for Deferred Compensation Accounts
Section 4.01    Deferred Compensation Account. The Committee shall cause a
Deferred Compensation Account to be kept in the name of each Participant, which
shall reflect the value of the Participant’s Deferred Compensation, as adjusted
for any earnings or losses in accordance with this Article IV. Each Deferred
Compensation Account shall be maintained for bookkeeping purposes only. Neither
the Plan nor any of the Deferred Compensation Accounts established under the
Plan shall hold any actual funds or assets.
Section 4.02    Investment Earnings for Deferred Compensation Accounts.
(a)
As soon as practicable after each year, each Active Participant’s Deferred
Compensation Account shall be credited





--------------------------------------------------------------------------------




with earnings and debited with losses in accordance with the return on a
hypothetical investment in one or more investment funds designated by the
Committee, which constitute a “predetermined actual investment” as described in
the regulations issued under section 409A of the Code.
(b)
Each Active Participant may invest amounts held in his or her Deferred
Compensation Account among the available investment alternatives selected by the
Committee for purposes of measuring investment return for the investment of the
Participant’s Deferred Compensation for each Plan Year. The investment funds
shall be used only for purposes of measuring the return on the Participant’s
Deferred Compensation Account, and no Participant shall have any interest in any
actual investment fund. The Company shall calculate the return on the
hypothetical investments in investment funds on a quarterly or more frequent
basis.

(c)
The Committee shall establish procedures by which Participants can change their
investment elections among the available investment alternatives, with such
changes to be effective as of the first business day following the date of the
election, except as otherwise determined by the Committee. Any changes with
respect to the Common Stock investment return shall be subject to applicable
securities laws and Company policies.

Section 4.03    Inactive Participants. Effective as of the Effective Date, any
Inactive Participant may elect to have the Participant’s Deferred Compensation
Account adjusted based on the rate of return option elected by the Participant
under Section 4.02.
Section 4.04    Timing of Credits. Each Participant’s Deferred Compensation
Account shall be credited with the amount of Deferred Compensation for a Plan
Year as of the date such Deferred Compensation would have been paid to the
Participant had it not been deferred in accordance with this Plan. All earnings
or losses thereon shall be prorated accordingly.
Article V.
Death Benefits for Accounts
Section 5.01    Death on or before the Benefit Commencement Date. In the event
that a Participant dies on or prior to his or her Benefit Commencement Date, the
Participant’s Account shall accrue earnings or losses thereafter in accordance
with Article IV, until such time as the Account is distributed. The beneficiary
of such Participant shall receive as a death benefit a single sum equal to the
entire value of the vested Account in January of the year immediately following
the Participant’s death.
Section 5.02    Death after the Benefit Commencement Date. In the event that a
Participant dies after his or her Benefit Commencement Date, the beneficiary of
such Participant shall receive as a death benefit a single sum equal to the
entire value of the vested Account within 60 days following the Participant’s
death.
Article VI.
Payment of Deferred Compensation Account
Section 6.01    Payment of Deferred Compensation Account.
(a)    A Participant shall be paid the value of his or her Deferred Compensation
Account (or portion thereof) beginning within 60 days after the Benefit
Commencement Date in the form irrevocably elected by the Participant under
Section 3.06, subject to the six month delay requirement set forth in Section
12.09. The Participant’s Deferred Compensation Account will continue to be
adjusted for earnings or losses calculated in accordance with his or her
elections until the date upon which the Participant’s entire Deferred
Compensation Account balance is distributed.
(b)    If the Participant has elected to receive his or her Deferred
Compensation Account in annual installments, the first annual installment shall
become payable on the Benefit Commencement Date (subject to the section 409A
six-month delay requirement set forth in Section 12.09, if applicable). All
subsequent installment payments shall be made each year on the anniversary of
the date upon which the initial installment payment was made under this Section
6.01(b), including a payment date which was delayed as a result of the six-month
delay. The Participant’s Deferred Compensation Account will continue to be
adjusted for earnings or losses calculated in accordance with his or her
elections until the date on which the Participant’s entire Deferred Compensation
Account balance is distributed. Each annual payment shall be calculated by
dividing the remaining value of the Deferred Compensation Account (or portion
thereof) by the number of remaining annual installment payments to be made to
the Participant.
(c)    Notwithstanding anything in the Plan to the contrary, if the applicable
performance period ends after the date on which a payment is to be made under
the Plan, the payment date (the Benefit Commencement Date or the date described
in Section 5.01, if applicable) for the Deferred Compensation attributable to
that performance period shall be the later of (i) the date otherwise specified
in the Plan, or (ii) January of the calendar year following the end of the
performance period.




--------------------------------------------------------------------------------




Section 6.02    Payment upon Death. A Participant’s death benefit shall be
payable to the Participant’s beneficiary as set forth in Article V.
Section 6.03    Payment upon Disability or Retirement.
(a)    In the event of the Participant’s termination of employment with the
Company and its Subsidiaries on account of Disability prior to his or her
selected Benefit Commencement Date, the Participant’s Benefit Commencement Date
for the Participant’s Deferred Compensation Account shall be adjusted to the
January following the Participant’s termination of employment on account of
Disability, subject to the six-month delay described in Section 12.09, if
applicable.
(b)    In the event of the Participant’s Retirement prior to his or her selected
Benefit Commencement Date, the Participant’s Benefit Commencement Date for the
Participant’s Deferred Compensation Account shall be adjusted to the January
following the Participant’s Retirement, subject to the six-month delay described
in Section 12.09, if applicable.
(c)    The Participant’s Deferred Compensation Account shall be paid in the form
elected by the Participant on his deferral election form pursuant to Section
3.06 (i.e., in a single sum payment or annual installment payments over a term
of up to five years).
Article VII.
Deferred RSUs
Section 7.01    Election to Defer RSUs.
(a)    A Participant may elect to defer all or a portion of the RSUs to be
granted to the Participant in the next following Plan Year with respect to
services rendered in the next Plan Year and subsequent Plan Years. Any Deferred
RSUs shall be credited to an RSU Account as of the date such RSUs are granted to
the Participant. A Participant’s Deferred RSUs shall vest pursuant to the terms
of the Equity Compensation Plan and the award agreement evidencing the RSU
grant. In the event a Participant forfeits any portion of the Participant’s
Deferred RSUs pursuant to the terms of the Equity Compensation Plan or award
agreement, the Participant’s RSU Account shall be reduced by the amount
attributable to the forfeited Deferred RSUs.
(b)    Any election made by a Participant under this Section 7.01 must be filed
prior to January 1 of the Plan Year for which the election is to be effective,
or at such earlier time as may be set by the Committee in its sole discretion.
Notwithstanding the foregoing, if an employee first becomes an Eligible
Executive during a Plan Year, the Eligible Executive may elect to defer RSUs to
be granted to the Eligible Executive, by making a deferral election within 30
days after the date on which the employee first becomes an Eligible Executive.
(c)    An election to defer RSUs must be filed for each applicable Plan Year.
(d)    Notwithstanding subsection (b), if any RSUs constitute “performance-based
compensation” within the meaning of the Treasury regulations under section 409A
of the Code, then the Participant may elect to defer all or a portion of such
RSUs pursuant to this Section 7.01 no later than six months before the end of
the performance period for which the RSUs are earned (and in no event later than
the date on which the amount of the RSUs to be issued becomes readily
ascertainable), in accordance with section 409A. A Participant must be employed
by the Company continuously from the later of the beginning of the performance
period or the date on which the performance goals are established to the date of
the election, and the Company or the applicable committee must have established
the performance goals in writing not later than 90 days after the commencement
of the performance period for which the RSUs are earned, as required by the
Treasury regulations under section 409A.
Section 7.02    Form of Payment. A Participant may elect to receive his or her
vested RSU Account balance in a single sum payment or annual installment
payments over a term of up to five years. The form of payment of the RSU Account
shall be irrevocably elected on the Participant’s deferral election form as
described in this Article VII. A Participant may select a different form of
payment for each Plan Year’s Deferred RSUs.
Section 7.03    Dividend Equivalents. With respect to Deferred RSUs payable in
the form of the Company’s Common Stock, dividend equivalents shall be credited
to a subaccount of the RSU Account for each dividend paid by the Company with
respect to the vested Deferred RSUs in the Participant’s RSU Account until such
time as the Participant’s RSU Account is distributed to the Participant
(“Dividend Equivalents”). Dividend Equivalents shall be credited to the
subaccount of the Participant’s RSU Account as a notional cash amount. Dividend
Equivalents will be credited only on the portion of the Participant’s RSU
Account that is vested on the Dividend Equivalent record date. No interest or
earnings shall accrue with respect to Dividend Equivalents.




--------------------------------------------------------------------------------




Section 7.04    Earnings and Investments for RSU Accounts.
(a)    The Committee shall cause a RSU Account and such other subaccounts as the
Committee deems appropriate to be established for each Participant, which shall
reflect the value of the Deferred RSUs payable to such Participant under the
Plan, as adjusted for any earnings, losses, and Dividend Equivalents, as set
forth herein. Each RSU Account shall be maintained for bookkeeping purposes
only. Neither the Plan nor any of the RSU Accounts established under the Plan
shall hold any actual funds or assets.
(b)    A Participant’s RSU Account relating to Deferred RSUs shall be
denominated in notional shares of the Company’s Common Stock, except as provided
in subsection (c) below.
(c)    With respect to Deferred RSUs that are payable in cash, a Participant’s
RSU Account shall be administered as follows:
(i)
The portion of the Participant’s RSU Account related to unvested Deferred RSUs
shall be denominated in notional shares of Common Stock in accordance with
subsection (b).

(ii)
Upon vesting of a Deferred RSU that is payable in cash, such vested Deferred RSU
shall be converted into a notional cash amount based on the Fair Market Value of
a share of the Company’s Common Stock on the vesting date, as determined under
the Equity Compensation Plan, and shall be credited to a subaccount of the
Participant’s RSU Account.

(iii)
After vesting of the Deferred RSU, the notional cash amount, as described in
subsection (ii) above, shall be adjusted for earnings and losses in accordance
with the rate of return option elected by the Participant. The rate of return
options available under the Plan are based on funds designated by the Committee.
The investment funds shall be used only for purposes of measuring the return on
the Participant’s RSU Account, and no Participant shall have any interest in any
actual investment fund. The Company shall calculate the return on the
hypothetical investments in investment funds on a quarterly or more frequent
basis. The Committee shall establish procedures by which Participants can change
their investment elections among the available investment alternatives, with
such changes to be effective as of the first business day following the date of
the election, except as otherwise determined by the Committee. Any changes with
respect to the investment return shall be subject to applicable securities laws
and Company policies.

Section 7.05    Payment of RSU Account.
(a)    On the Plan deferral election form described in this Article VII, a
Participant may elect to receive or commence payment of his or her vested RSU
Account balance, in the form elected in Section 7.02, either (i) in January of
any year following vesting of the RSUs, or (ii) in January of the year
immediately following his or her termination of employment.
(b)    The date on which the Participant irrevocably elects to receive, or
commence receiving, payment of his or her RSU Account balance shall be elected
on the Participant’s deferral election form as the Benefit Commencement Date.
However, if the Participant designates a specified date as the Benefit
Commencement Date and the Participant’s employment with the Company and its
Subsidiaries terminates before that specified date as a result of the
Participant’s death, Disability or Retirement, the Benefit Commencement Date
shall be the first to occur of (i) the specified date, (ii) in the event of the
Participant’s death, the date described in Section 5.01, or (iii) in the event
of the Participant’s Retirement or Disability, the date described in Section
7.06.
(c)    A Participant’s vested RSU Account shall be distributed in accordance
with the payment election made under this Section 7.05, beginning within 60 days
after the Benefit Commencement Date, subject to the six-month delay described in
Section 12.09. The Participant’s RSU Account will continue to be adjusted for
earnings, losses, or Dividend Equivalents, as applicable, as set forth in this
Article VII, until the date on which the Participant’s entire RSU Account
balance has been distributed. Shares of Company Common Stock payable with
respect to vested Deferred RSUs shall be issued under the Equity Compensation
Plan.
(d)    If a Participant has elected to receive his or her RSU Account in annual
installments, the first annual installment shall become payable on the Benefit
Commencement Date (subject to the section 409A six-month delay requirement under
Section 12.09, if applicable). All subsequent installment payments shall be made
each year on the anniversary of the date upon which the initial installment
payment was made under this subsection (d), including a payment date which was
delayed as a result of the six-month delay. The Participant’s RSU Account will
continue to be adjusted for earnings, losses, or Dividend Equivalents, as
applicable, as set forth in this Article VII, until the date on which the
Participant’s entire RSU Account balance has been distributed. Each annual
payment shall be calculated by dividing the remaining value of the RSU Account
(or portion thereof) by the number of remaining annual installment payments to
be made to the Participant.




--------------------------------------------------------------------------------




Section 7.06    Payment upon Disability or Retirement.
(a)    In the event of the Participant’s termination of employment with the
Company and its Subsidiaries on account of Disability prior to his or her
selected Benefit Commencement Date, the Participant’s Benefit Commencement Date
for the Participant’s RSU Account shall be adjusted to the January following the
Participant’s termination of employment on account of Disability, subject to the
six-month delay described in Section 12.09, if applicable.
(b)    In the event of the Participant’s Retirement prior to his or her selected
Benefit Commencement Date, the Participant’s Benefit Commencement Date for the
Participant’s RSU Account shall be adjusted to the January following the
Participant’s Retirement, subject to the six-month delay described in Section
12.09, if applicable.
(c)    The Participant’s RSU Account shall be paid in the form elected by the
Participant on his deferral election form pursuant to Section 7.02 (i.e., in a
single sum payment or annual installment payments over a term of up to five
years).
Section 7.07    Changes in Capitalization. A Participant’s RSU Account
denominated in shares of the Company’s Common Stock shall be appropriately
adjusted in accordance with the Equity Compensation Plan to reflect changes in
capitalization of the Company’s Common Stock.
Article VIII.
Forfeitures
Section 8.01    Forfeitures. The contingent right of a Participant or
beneficiary to receive benefits hereunder shall be forfeited upon the occurrence
of any one or more of the following events:
(a)    If the Participant is discharged from employment by the Company or a
Subsidiary for acts which constitute willful misconduct in connection with the
performance of the Participant’s duties to the Company or a Subsidiary, and such
conduct shall have been materially harmful to the Company or a Subsidiary,
including, but without limiting the generality of the foregoing,
misappropriation of funds or property of the Company or a Subsidiary, securing
or attempting to secure personally any profit in connection with any transaction
entered into on behalf of the Company or a Subsidiary, or committing the Company
or a Subsidiary to any transaction adverse to its respective interests except as
a result of a good faith error in judgment, or
(b)    If the Participant shall enter into a business or employment which the
Committee determines to be (i) detrimentally competitive with the business of
the Company or a Subsidiary, and (ii) substantially injurious to the Company’s
financial interests.
Article IX.
Unforeseeable Emergency
Section 9.01    Unforeseeable Emergency. A Participant may elect to be paid all
or any part of the Participant’s Deferred Compensation Account or vested RSU
Account in the event such funds are needed in connection with an “unforeseeable
emergency” (as determined by the Committee in accordance with applicable law).
For purposes of this Section 9.01, an “unforeseeable emergency” is a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s beneficiary, or the
Participant’s dependent (as defined in section 152 of the Code, without regard
to sections 152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance), or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. Unforeseeable emergency shall be administered in accordance
with section 409A of the Code.
Article X.
Miscellaneous
Section 10.01    Claims Procedures.
(a)    Any claim by a Participant or a beneficiary (hereafter the “Claimant”)
for benefits shall be submitted in writing to the Committee. The Committee shall
be responsible for deciding whether such claim is payable, or the claimed relief
otherwise is allowable, under the provisions and rules of the Plan (a “Covered
Claim”). The Committee otherwise shall be responsible for providing a full
review of the Committee’s decision with regard to any claim, upon a written
request.
(b)    Each Claimant or other interested person shall file with the Committee
such pertinent information as the Committee may specify, and in such manner and
form as the Committee may specify; and such person shall not have any rights or
be entitled to any benefits, or further benefits, hereunder, as the case may be,
unless the required information is filed by the Claimant or on behalf of the
Claimant. Each Claimant shall supply, at such times and in such manner as may be
required,




--------------------------------------------------------------------------------




written proof that the benefit is covered under the Plan. If it is determined
that a Claimant has not incurred a Covered Claim or if the Claimant shall fail
to furnish such proof as is requested, no benefits, or no further benefits,
hereunder, as the case may be, shall be payable to such Claimant.
(c)    Notice of any decision by the Committee with respect to a claim generally
shall be furnished to the Claimant within 90 days following the receipt of the
claim by the Committee (or within 90 days following the expiration of the
initial 90 day period in any case where there are special circumstances
requiring extension of time for processing the claim). If special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished by the Committee to the Claimant.
(d)    Commencement of benefit payments shall constitute notice of approval of a
claim to the extent of the amount of the approved benefit. If such claim shall
be wholly or partially denied, such notice shall be in writing. If the Committee
fails to notify the Claimant of the decision regarding their claim in accordance
with this section, the claim shall be “deemed” denied, and the Claimant then
shall be permitted to proceed with the claims review procedure provided for
herein.
(e)    Within 60 days following receipt by the Claimant of notice of the claim
denial, or within 60 days following the date of a deemed denial, the Claimant
may appeal denial of the claim by filing a written application for review with
the Committee. Following such request for review, the Committee shall fully
review the decision denying the claim. The decision of the Committee then shall
be made within 60 days following receipt by the Committee of a timely request
for review (or within 120 days after such receipt, in a case where there are
special circumstances requiring an extension of time for reviewing such denied
claim). The Committee shall deliver its decision to the Claimant in writing. If
the decision on review is not furnished within the prescribed time, the claim
shall be deemed denied on review.
(f)    For all purposes under the Plan, the decision with respect to a claim (if
no review is requested) and the decision with respect to a claims review (if
requested), shall be final, binding, and conclusive on all Participants,
beneficiaries, and other interested parties, as to all matters relating to the
Plan and Plan benefits. Further, each claims determination under the Plan shall
be made in the absolute and exclusive discretion and authority of the Committee.
Section 10.02    Legal Incapacity. If a Participant or beneficiary entitled to
receive any benefits hereunder is a minor or is determined to be legally
incapable of giving valid receipt and discharge for such benefits, benefits will
be paid to such person as the Committee may designate for the benefit of such
Participant or beneficiary. Such payments shall be considered a payment to such
Participant or beneficiary and shall, to the extent made, be deemed a complete
discharge of any liability for such payments under the Plan.
Section 10.03    Locating Participants and Beneficiaries. The Committee shall
make all reasonable attempts to determine the identity and/or whereabouts of a
Participant or a Participant’s beneficiary entitled to benefits under the Plan,
including the mailing by certified mail of a notice to the last known address
shown on the Company’s or the Committee’s records. If the Committee is unable to
locate such a person entitled to benefits hereunder, or if there has been no
claim made for such benefits, the Company shall continue to hold the benefit due
such person, subject to any applicable state escheat laws.
Section 10.04    Distributions from Accounts. If a Participant receives a
distribution from his or her Account, the Company shall adjust the Account for
earnings, losses, or Dividend Equivalents, as applicable, for the portion of the
year preceding the distribution date.
Section 10.05    Unfunded Obligation. Until deferred benefits hereunder are
distributed in accordance with the terms of the Plan, the interest of each
Participant and beneficiary therein is contingent only and is subject to
forfeiture as provided in Article VIII. Title to and beneficial ownership of any
assets, which the Company may set aside or earmark to meet its obligations with
respect to Participant Accounts hereunder shall at all times remain the property
of the Company. All Plan Participants and beneficiaries are general unsecured
creditors of the Company with respect to the benefits due hereunder, and the
Plan constitutes an agreement by the Company to make benefit payments in the
future. It is the intention of the Company that the Plan be considered unfunded
for tax purposes.
Section 10.06    No Trust Obligation. In order to meet its obligations
hereunder, funds may be set aside or earmarked by the Company. These funds may
be kept in cash, or invested and reinvested, at the discretion of the Committee.
The Company may, but is not required to, establish a grantor trust which may be
used to hold assets of the Company which are maintained as reserves against the
Company’s unfunded, unsecured obligations hereunder. Such reserves shall at all
times be subject to the claims of the Company’s creditors. To the extent such
trust or other vehicle is established, and assets contributed, for the purpose
of fulfilling the Company’s obligation hereunder, then such obligation of the
Company shall be reduced to the extent such assets are utilized to meet its
obligations hereunder.




--------------------------------------------------------------------------------






Article XI.
Beneficiary Designation
Section 11.01    Beneficiary Designation. A Participant may designate a
beneficiary and a contingent beneficiary as part of his or her deferral
election. Any beneficiary designation hereunder shall remain effective until
changed or revoked.
Section 11.02    Changing a Designation. A beneficiary designation may be
changed by the Participant at any time, or from time to time, by filing a new
designation in writing with the Company.
Section 11.03    Default Beneficiary. If the Participant dies without having
designated a beneficiary or if the Participant dies and the beneficiary so named
by the Participant has predeceased the Participant, then the Participant’s
estate shall be deemed to be the beneficiary.
Article XII.
Administration
Section 12.01    Books and Records. The books and records to be maintained for
the purpose of the Plan shall be maintained by the officers and employees of the
Company at its expense and subject to the supervision and control of the
Committee.
Section 12.02    Expenses. The Company shall pay all expenses of administering
the Plan either from funds set aside or earmarked under the Plan or from other
funds.
Section 12.03    Transfer Restrictions. To the extent permitted by law, the
right of any Participant or any beneficiary in any benefit or to any payment
hereunder shall not be subject in any manner to attachment or other legal
process for the debts of such Participant or beneficiary; and any such benefit
or payment shall not be subject to anticipation, alienation, sale, transfer,
assignment, or encumbrance.
Section 12.04    Liability. No member of the Board or of the Committee and no
officer or employee of the Company shall be liable to any person for any action
taken or omitted in connection with the administration of this Plan unless
attributable to his or her own fraud or willful misconduct; nor shall the
Company be liable to any person for any such action unless attributable to fraud
or willful misconduct on the part of a director, officer, or employee of the
Company.
Section 12.05    Service of Process. The Committee shall be the agent for
service of process on the Plan.
Section 12.06    Withholding. Benefit payments hereunder shall be subject to
withholding, to the extent required (as determined by the Company) by applicable
tax or other laws.
Section 12.07    Successors. The Plan shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participant and
their heirs, executors, administrators, and legal representatives.
Section 12.08    Invalid or Unenforceable Provisions. If any provision of this
Plan is held invalid or unenforceable, to the extent necessary to effectuate the
purposes of this Plan, its invalidity or unenforceability shall not affect any
other provisions of the Plan and the Plan shall be construed and enforced as if
such provisions had not been included therein.
Section 12.09    Section 409A.
(a)    The Plan is intended to comply with the requirements of section 409A of
the Code, and shall in all respects be administered in accordance with section
409A. Notwithstanding anything in the Plan to the contrary, distributions may
only be made under the Plan upon an event and in a manner permitted by section
409A of the Code, and all payments to be made upon a termination of employment
under this Plan may only be made upon a “separation from service” as defined
under section 409A of the Code. All amounts to be distributed under this Plan
shall be paid, or commence to be paid, within 60 days after the Benefit
Commencement Date, subject to the six month delay described below, if
applicable, or the applicable anniversary in the case of installment payments,
but in no event shall a payment be made after December 31 of the calendar year
in which the payment is scheduled to be made, or otherwise in accordance with
section 409A of the Code. In no event shall a Participant, directly or
indirectly, designate the calendar year of payment, except as permitted by
section 409A of the Code.
(b)    Notwithstanding anything in the Plan to the contrary, if a Participant’s
distribution is to commence, or be paid upon, separation from service, payment
of the distribution shall be delayed for a period of six months after the
Participant’s separation from service, if the Participant is a “specified
employee” as defined under section 409A of the Code (as determined by the
Committee) and if required pursuant to section 409A of the Code (“six-month
delay”). If payment is delayed, the Participant’s distribution shall commence,
or be paid, within 30 days of the date that is the six-month anniversary of the
Participant’s separation from service. If the Participant dies during the
six-month delay, the accumulated postponed amount shall be paid as described in
Section 5.02.




--------------------------------------------------------------------------------




Article XIII.
Amendment or Termination of Plan
Section 13.01    Amendment or Termination. The Board may terminate the Plan or
amend the Plan in whole or in part, effective as of any date specified.
Section 13.02    Change in Control. Notwithstanding the foregoing Section 13.01,
in the event of a “Change in Control” of the Company, as such term is defined in
the Equity Compensation Plan, the Plan may not be amended in any manner
whatsoever that would diminish the value of a Participant’s interest in or
ultimate benefits under the Plan or accelerate any payment to a Participant.


